Citation Nr: 0110842	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein an increased 
disability evaluation for PTSD was denied.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is manifested by total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.16(c), 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  In the present case, the 
evidence does not show that any additional probative records 
exist that are not presently associated with the claims 
folder.  In addition, the veteran was afforded VA examination 
for compensation and pension purposes in March 1998.  
Accordingly, the Board finds that the duty to assist the 
veteran in the development of her claim has been satisfied.  

In the present case, service connection for PTSD was 
established by means of a June 1994 rating action as the 
evidence showed that the veteran developed the disability 
following exposure to Hurricane Andrew during active duty.  A 
10 percent disability rating was assigned effective December 
1, 1993, the day following her retirement from active duty.  

In September 1998, the RO promulgated a rating decision 
wherein an increased disability evaluation was denied.  The 
veteran subsequently perfected a timely appeal.  During the 
pendency of this appeal, a December 1999 rating action 
assigned an increased disability rating of 50 percent 
effective January 22, 1998, the date of claim on appeal.  
Although the rating increased the veteran's evaluation, the 
rating remains less that the maximum benefit available, and 
thus that determination does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

I.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).
VA outpatient treatment records, dated from 1995 to 1998, 
show that the veteran complained of difficulty with her 
employment and in particular her relationship with her boss.  
She also reported hallucinations, agitation, and fear 
immediately preceding hurricane seasons.   

An October 1997 VA psychiatric evaluation indicates that the 
veteran lived alone.  She was employed by the Air Force as a 
secretary.  A history of suicidal ideations is indicated on 
the evaluation.  The veteran also reported that she dreams 
about her active service and that she would awaken from these 
dreams screaming and crying.  She reported auditory 
hallucinations in the form of voices calling her as well as 
visual hallucinations in the form of "visions of people."  
The examiner noted that she had ideas of reference.  

In March 1998, the veteran was afforded a VA PTSD 
examination.  The veteran denied alcohol or drug abuse but 
admitted to using marijuana intermittently.  When asked what 
she did most of the time, she replied, "sleep."   The 
examiner noted that she was alert, cooperative, and oriented 
to person, place, and time.  She had good eye contact and 
spoke articulately.  She denied having any auditory or visual 
hallucinations and also denied any homicidal or suicidal 
ideation.  Her insight and judgment were noted to be good.  
Her mood was depressed and her affect was sad.  There was no 
evidence of loose associations or paranoid ideations or 
flight of ideas.  She could accurately interpret proverbs and 
was able to perform calculations well.  Similarly, she scored 
a 30 out of 30 on a Folstein mini-mental status examination.  
The examiner found no evidence of a delusional thought 
process or cognitive impairment.  The veteran was noted to be 
"very bitter towards the military;" however, she could not 
"pinpoint what has made her that way."  She was not felt to 
be a danger to herself or to others.  

From July 1998 to September 1998, the veteran received 
inpatient VA treatment for her PTSD due to persistent 
exacerbation of PTSD despite compliance with outpatient 
treatment.  After retiring from active duty, the veteran 
worked as a civilian secretary for the Air Force.  She was 
then was transferred to work as a vehicle dispatcher; 
however, she found this job to be very stressful.  She worked 
for the Air Force until 1998, when she went on sick leave.  
The veteran has no children and denied a current intimate 
relationship.  She reported a close relationship with her 
mother and felt close to one of her brothers.  She stated 
that she had no friends as she could not trust anyone.  On 
admission, she was neatly groomed and causally dressed with 
fleeting eye contact.  No psychomotor retardation or 
agitation was noted.  She was cooperative during the 
interview with a depressed and restrictive affect.  Her mood 
was anxious and sad.  Her speech was mostly goal directed 
with occasional tangential and circumstantial responses.  No 
delusional material was elicited.  Feelings of low self 
esteem, anxiety, and guilt are indicated.  She denied 
suicidal or homicidal ideation or plans.  Recurrent auditory 
and visual hallucinations were reported.  She also reported 
difficulty with her memory and concentration.  She had some 
insights regarding her problem and poor judgment.  

During her hospitalization, the veteran was seen and 
evaluated by a VA Vocational Rehabilitation Counselor to 
discuss variable possibilities for future employment.  She 
was encouraged to contact the Air Force human resource 
department and request transfer to a more compatible job with 
less stress than her job as a vehicle dispatcher.  She 
declined job placement assistance.  She was enrolled in 
Incentive Therapy (IT) during the program, but was unable to 
maintain the IT schedule.  Therefore, she was not eligible 
for compensated work training (CWT).  

The VA discharge summary indicates that, at the beginning of 
her hospitalization, the veteran had significant difficulty 
engaging in therapy due to problems trusting people, taking 
emotional risks, and discussing personal problems.  She 
tended to focus more on content rather than affective 
context.  She was able to make progress in that area 
throughout her stay in the program and was able to take some 
therapeutic risks in process group.  However, the examiner 
noted that she still had difficulty with interpersonal 
communication and in interpersonal trust.  She had gained 
insight into maladaptive behaviors and coping skills.  She 
continued to have significant difficulty dealing with stress 
and, in particular, interpersonal stress and frequently 
distorted interpersonal relationships and feels singled out 
or discriminated against.  It was felt that her mood symptoms 
had improved and that her current combination of medication 
helped with her PTSD, major depression, and psychotic 
features.  However, due to the seriousness of her condition, 
it was felt that she would need long term outpatient 
treatment and follow-up and that she would have difficulty 
performing in an occupational role that required high 
interpersonal interaction and involved significant stress.  A 
possible reassignment with a less stressful situation was 
recommended.  Upon discharge, her affect was stable and 
appropriate.  Similarly, her mood was improved.  She was not 
psychotic, suicidal, or homicidal.  

An October 1998 statement from a VA psychiatrist indicates 
that the veteran was unable to work in any capacity due to 
her PTSD and major depression with psychotic features.  

An October 1998 statement from the veteran's therapist at the 
Vet Center indicates that the veteran was treated with 
complaints of sleep disturbance (including nightmares); 
extreme anxiety that can approach panic attack levels; rage 
reactions during which she sometimes has homicidal or 
suicidal thoughts; occasional auditory hallucinations; and 
unusual visual perceptual experiences (possibly suggestive of 
dissociative experience).  The therapist reported that the 
veteran had become increasing isolative and the severity of 
her symptoms was such that she was unlikely to be able to be 
significantly employed in the foreseeable future. 

A July 1999 statement from the veteran's psychiatrist at the 
Vet Center indicates that she was extremely tense, anxious, 
and depressed.  She had frequent crying spells with feelings 
of worthlessness, hopelessness, decreased motivation, 
decreased interest, and decreased energy.  She reported 
frequent nightmares related to her active service.  She 
reported hallucinations.  Although, her remote memory was 
intact, her recent memory was impaired.  While oriented to 
person, place, year, and month, she was disoriented to day.  
She avoided situations or sounds that reminded her of her 
active service in Panama or her experiences during Hurricane 
Andrew.  Her concentration was poor.  During the course of 
her interview, her mood changed from depression to agitation.  
The examiner also indicated that she responded 
inappropriately to imaginary situations requiring social 
judgment.  Her insight was poor.  Prognosis was guarded.

July 1999 letters from a readjustment counseling specialist 
and a social worker at the Vet Center indicate that the 
veteran experienced symptoms of sleep disturbances, recurrent 
intrusive thoughts, decreased concentration, anger/rage 
reactions, flashbacks, and mistrust of others.  She also 
exhibited poor self-esteem and chronic anxiety occasionally 
leading to panic attacks.  Her symptoms interfered with her 
ability to work, maintain relationships and cope with 
stressors.  She was easily frustrated and demonstrated 
maladaptive coping responses such as isolation and 
aggression.  Despite diligence in attendance at her stress 
reduction workshop and utilization of skills and relaxation 
techniques learned during group treatment, the veteran 
continued to experience significant problems with anger, 
anxiety, sleep, and interpersonal relationships.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2000).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2000).

The Board finds that the evidence for and the evidence 
against an increased disability rating of 100 percent are in 
equipoise.  Accordingly, giving the veteran the benefit of 
the doubt, the Board finds that the evidence shows total 
occupational and social impairment with deficiencies in most 
areas.  

The evidence shows that the veteran's PTSD has effected her 
occupational capacity to the extent that she is unable to 
obtain or maintain employment.  The Board notes that the 
veteran is currently in receipt of TDIU benefits as a result 
of this unemployability.  

In addition to this occupational impairment, the evidence 
shows that the veteran's PTSD results in social impairment.  
As indicated in various statements from treating health care 
providers at the Vet Center, the veteran has no friends.  
With the exception of her mother and one brother, out of 23 
siblings, the veteran has no close relationships.  She feels 
that she cannot trust anyone.  Her PTSD results in anxiety 
attacks that approach panic attack levels.  VA medical 
records show numerous complaints of auditory and visual 
hallucinations.  Recent medical evidence shows impairment in 
her recent memory.  The July 1999 statement from her 
psychiatrist indicates that her mood can change from one of 
depression to agitation.  Another letter from her 
readjustment counseling specialist indicates that she 
mistrusts others and is easily frustrated.  She has 
demonstrated maladaptive coping responses such as isolation 
and aggression.   Additionally, she showed inappropriate 
responses when presented with hypothetical situations 
requiring social judgment.  Her insight, as indicated 
previously, is poor.  Despite medical care and therapy, she 
has shown continued problems with anger, anxiety, sleep, and 
interpersonal skills. 

The evidence does not show that the veteran currently has 
gross impairment in thought processes or communication; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name as contemplated 
by a 100 percent disability evaluation.  However, the 
evidence as set forth above shows persistent delusions or 
hallucinations.  Additionally, the recent medical evidence 
has shown that the veteran has rage reactions that 
occasionally result in homicidal or suicidal thoughts.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Giving the veteran the 
benefit of the doubt, the Board concludes that the medical 
evidence of record shows that PTSD results in total 
occupational and social impairment, as evidenced by continued 
severe symptoms despite regular treatment.  Accordingly, the 
Board finds that a 100 percent evaluation under Diagnostic 
Code 9411 is appropriate.


ORDER

A 100 percent schedular disability evaluation for post-
traumatic stress disorder (PTSD) is granted, subject to the 
laws and regulations governing the award and disbursement of 
monetary benefits.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

